Title: To Thomas Jefferson from Joseph Crockett, 14 March 1781
From: Crockett, Joseph
To: Jefferson, Thomas



Sir
Shephards Town 14th March 1781

By Orders received from Col. Clark, we have Just return’d from Frederick Town to this Place in hopes to get the Regiment equip’d for the westren expedition. I must beg leave once more to mention to your Excellency the great distress the Regiment is in for want  of cloathing, the Soldiers being almost naked for want of Linen, and intirely with out Shoes. Col. Clark informs me he expects a Considerable quantity of linen at Winchester, of which we shall have a part. As for Shoes, I know not where to apply.
This will be handed your Excellency by Capt. Cherry, Paymaster to the westren Battalion, who will wait on the Treasurer, for a Sum of money due the Officers, agreeable to a late act of Assembly, and also will with Cheerfulness obay any Command your Excellency may please to lay on him, in order to serve the Regiment in forwarding Cloathing Money &c.
I Have the Honour to be your Exclly[s]. most Obdt. & very Hble Servt.,

Joseph Crockett


Referred to Colo. Davies. Linen was sent on.
Th: Jefferson

